DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 01/11/2022, with respect to the amended independent claims have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
On page 12 of the response, applicant requests rejoinder of claims 16-20 if either claims 1 and/or 9 are determined to be allowable. Rejoinder remains inappropriate, because claim 16 is not coextensive in scope with either claim 1 or claim 9. Specifically, claim 16 does not recite the material of the blocking layer or the refractive index relation with the active layer as required by claims 1 or claim 9. Accordingly, the method of claim 16 may still make a materially different device compared to claim 1 or claim 9. Additionally, all the features of claims 1 and 9 are known in the art. It is the combination of all these features that makes the claims allowable over the prior art. Since claim 16 does not contain all of the features of claims 1 and/or 9, claim 16 does not appear to be allowable as currently presented.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
16. (cancelled).
17. (cancelled). 
18. (cancelled).
19. (cancelled).
20. (cancelled). 
Allowable Subject Matter
Claims 1-4, 7, 9-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 10-11, filed 01/11/2022, with respect to the amended independent claims have been fully considered and are persuasive. There is no better art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/22/2022